ORDER

PER CURIAM.
St. Andrews Credit Union and its insurer, CUMIS, (collectively referred to as Employer) appeal from a final award of workers’ compensation benefits entered in favor of Linda Chagolla (Claimant) by the Labor and Industrial Relations Commission. We have reviewed the briefs of the parties and the record on appeal. The Commission’s award is supported by competent and substantial evidence on the whole record, and no error of law appears. An extended opinion would have no prece-dential value. We affirm the award pursuant to Rule 84.16(b).